DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 11, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20190073748 (Lin et al.) in view of US Patent Application Publication No. 20100103249 (Lipton et al).
	Regarding claims 1 and 11, Lin et al. discloses: “an image processing method (FIG. 2 – FIG. 3), comprising: obtaining visual information (FIG. 2; [0050]: “the first two-dimensional image obtained by a main picture taking device and a second two-dimensional image obtained by a sub picture taking device may be obtained, and depth information may be computed”; [0052]: “a next frame of the first two-dimensional image and a next frame of the second two-dimensional image are obtained, and the depth information is calculated”) related to an object in an image” ([0029]: “obtaining mapping relationship between depth information of the part or all of the content and corresponding pixels in the first two-dimensional image. The “corresponding” means the pixel and the depth information are corresponding to the same content. It is noted that, the part or all of the content may be an object that is represented by pixels”).
	However, Lin et al. does not clearly disclose the remaining limitations of the claims.  To that end, Lipton et al. discloses: “a processor (FIG. 1: controller 102); generating valid data from the image ([0064]: “discard repeated information or obscured data from a first image in favor of useful data provided by the second image. Occluded data from one view is thus filled by the other's non-occluded information”) based on the visual information ([0083]: “voids will result where image data is occluded”); and transmitting the valid data” (FIG. 1: 102, 104, 106, 108, 110; [0049]: “a controller operable to use at least two image data sets 104, 106 and at least one depth information data sets 108 and transmit a data stream 110”; [0088]: “In regions where voids are present in one but not both data, only the valid data is taken”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Lin et al. with the invention of Lipton et al. in order to generate and transmit valid data (e.g., see Lipton et al. @ [0049]).
	With respect to claims 2 and 12, Lin et al. discloses: “the visual information comprises: depth information of the object ([0039]: “according to the depth information it is determined that a set of pixels which have similar depth information belongs to the same background area”); and position information of the object” ([0029]: “obtaining the mapping relationship between coordinates of pixels in the depth map of the part or all of the content and coordinates of the corresponding pixels in the first two-dimensional image”; [0070]: “The position information of the focusing point or the focusing area comprises coordinate information of the focusing point or the focusing area”).
	With respect to claims 4 and 14, Lin et al. discloses: “the generating of the valid data comprises: determining a region occluded by the object in the image based on the visual information ([0052]: “an occluded region may be in a scene with a cube in front of a sphere”); and generating the valid data by excluding the occluded region from the image” ([0056]: “where the cube is occluding part of the sphere, the left camera view 106 does not have valid information for the whole sphere, the left camera view 106 only contains information for the part of the sphere that is not occluded by the cube”).
	Regarding claims 5 and 15, Lin et al. discloses: “the determining comprises: determining a relative depth of the object in the image based on depth information of the object in the visual information ([0039]: “according to the depth information it is determined that a set of pixels which have similar depth information belongs to the same background area”); and determining the occluded region ([0052]: “an occluded region may be in a scene with a cube in front of a sphere”) based on the relative depth and position information of the object in the visual information” ([0029]: “obtaining the mapping relationship between coordinates of pixels in the depth map of the part or all of the content and coordinates of the corresponding pixels in the first two-dimensional image”; [0070]: “The position information of the focusing point or the focusing area comprises coordinate information of the focusing point or the focusing area”).
	With respect to claim 6, Lin et al. discloses: “corresponding to the object in the image based on a position of the object” ([0070]: “The position information of the focusing point or the focusing area comprises coordinate information of the focusing point or the focusing area”).
	In addition, Lipton et al. disclose: “the generating of the valid data comprises generating the valid data by transforming a region” ([0088]: “In regions where voids are present in one but not both data, only the valid data is taken”). 

Claims 3, 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Lipton et al. and US Patent Application Publication No. 2011023423 (Lee et al). 
	Claims 3 and 13 are dependent upon claims 1 and 11, respectively.  As discussed above, claims 1 and 11 are disclosed by the combination of Lin et al. and Lipton et al. 	However, the combination of Lin et al. and Lipton et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claims 3 and 13, Lee et al. discloses: “obtaining visual information (FIG. 2: 21, 22; [0019]: “The input terminals 21 and 22 are utilized for receiving a previous frame f(t-1) and a current frame f(t)”; FIG. 7:710; [0031]: “Step 710: Receive the previous frame f(t-1) and the current frame f(t)”) comprises calculating a change in pixel value between a current frame and a previous frame of the image” (FIG. 2: 21, 22, 23; [0019]: “The temporal difference calculation unit 23 is coupled to the input terminals 21 and 22, and is utilized for calculating a pixel value difference of a target pixel between the current frame f(t) and the previous frame f(t-1), to determine a temporal pixel difference”; FIG. 7: 720; [0032]: “Step 720: Calculate the pixel value difference of the target pixel between the current frame f(t) and the previous frame f(t-1), to determine the temporal pixel difference”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Lin et al. and Lipton et al. with the invention of Lee et al. in order calculate the a change in value between frames/images (e.g., see Lee et al. @ [0019]).
	Claims 10 and 20 are dependent upon claims 3 and 13, respectively.  As discussed above, claims 10 and 13 are disclosed by the combination of Lin et al., Lipton et al. and Lee et al. 
	In addition, with respect to claims 10 and 20, Lipton et al. further discloses: “the obtaining of the visual information further comprises storing a previous frame of the image” ([0051]: FIG. 1: 102; [0051]: “the module 102 may further comprise a store for temporary storage of scene, image or depth information”).

Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                 9/9/2022
Primary Examiner            AU2644